United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1238
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Jeffrey Ritchison

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                  ____________

                           Submitted: November 17, 2017
                               Filed: April 4, 2018
                                  ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

KELLY, Circuit Judge.

      Following Johnson v. United States, 135 S. Ct. 2551 (2015), and Welch v.
United States, 136 S. Ct. 1257 (2016), the district court1 vacated Jeffrey Ritchison’s




      1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.
15-year sentence and resentenced him to a 10-year term of imprisonment. Ritchison
appeals.

                                    I. Background

       In 2013, Ritchison was charged with one count of being a felon in possession
of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). The indictment
also alleged Ritchison had two prior felony convictions for burglary and one for
robbery. The parties entered into a written plea agreement pursuant to Federal Rule
of Criminal Procedure 11(c)(1)(C)2 in which Ritchison agreed to plead guilty to the
one-count indictment and the government agreed not to prosecute Ritchison in the
District of Nebraska for any other firearms offenses. Relevant to this appeal, the
parties also agreed that if the Armed Career Criminal Act (ACCA), 18 U.S.C.
§ 924(e)(1),3 applied, Ritchison “shall receive a sentence of 15 years,” but if the
ACCA did not apply, “the defendant shall receive a sentence of 10 years.”

       The court deferred acceptance of the plea agreement pending review of the
Presentence Investigation Report (PSR). In the completed PSR, the probation officer
concluded that Ritchison had at least two burglaries and one robbery, each of which
qualified as a “violent felony” under the ACCA. As a result, Ritchison faced a
statutory mandatory minimum sentence of 15 years, and his Guidelines range was 180


      2
       Rule 11(c) of the Federal Rules of Criminal Procedure sets forth the procedure
for plea agreements between the government and a defendant. A Rule 11(c)(1)(C)
plea agreement is one in which the attorney for the government “agree[s] that a
specific sentence or sentencing range is the appropriate disposition of the case. . . .”
Fed. R. Crim. P. 11(c)(1)(C).
      3
        Pursuant to 18 U.S.C. § 924(e)(1), “a person who violates section 922(g) . . .
and has three previous convictions by any court . . . for a violent felony or a serious
drug offense, or both, committed on occasions different from one another, such person
shall be . . . imprisoned not less than fifteen years . . . .”

                                          -2-
 to 210 months.4 Neither party objected. At the March 17, 2014, sentencing hearing,
the court adopted the PSR, accepted the parties’ Rule 11(c)(1)(C) plea agreement, and
sentenced Ritchison to a 15-year term of imprisonment.

       In June 2016, Ritchison moved to vacate his sentence pursuant to 28 U.S.C.
§ 2255. The government conceded that, after Johnson, Ritchison’s two prior burglary
convictions no longer qualified as ACCA predicate offenses and agreed that Ritchison
should be resentenced. The court vacated Ritchison’s sentence and set the matter for
a resentencing hearing. The probation office prepared a Resentencing Report (RSR).
Ritchison’s offense level was reduced to 19, but his criminal history category
remained VI, resulting in a Guidelines range of 63 to 78 months. In a footnote to the
RSR, the probation officer noted that under the terms of the original Rule 11(c)(1)(C)
plea agreement, the parties had agreed to a term of imprisonment of 10 years if the
ACCA did not apply. Neither party objected to the RSR.

       At the January 5, 2017, resentencing hearing, the district court adopted the
RSR, including the revised sentencing guideline calculations. The court asked the
parties if there was any reason Ritchison should not be sentenced to the 10-year term
of imprisonment to which they had stipulated in the Rule 11(c)(1)(C) agreement.
Ritchison argued the plea agreement was now null and void because it was based on
a mutual mistake of the parties. Citing his postsentencing rehabilitation efforts, he
requested a sentence within the revised advisory Guidelines range. The government
argued that the court was bound by the terms of the parties’ Rule 11(c)(1)(C) plea


      4
        In the PSR, Ritchison’s offense level was level 30 and his criminal history
category was category VI, making his Guidelines range 168 to 210 months. Because
the statutory mandatory minimum sentence of 15 years was greater than the minimum
of the Guidelines range, however, the range became 180 to 210 months. See USSG
§ 5G1.1(c)(2) (allowing a sentence to “be imposed at any point within the applicable
guideline range, provided that the sentence . . . is not less than any statutorily required
minimum sentence.”).

                                           -3-
agreement. While recognizing Ritchison’s postsentencing rehabilitation, the district
court nonetheless concluded there was “no good reason not to accept [the parties’]
stipulated sentence” and resentenced Ritchison to a term of imprisonment of 10 years.

                                     II. Discussion

       When a court grants a federal prisoner relief under § 2255, the statute provides
that “the court shall vacate and set the judgment aside and shall discharge the prisoner
or resentence him or grant a new trial or correct the sentence as may appear
appropriate.” 28 U.S.C. § 2255(b). On appeal, Ritchison argues that the district court
erred in resentencing him by concluding it was bound by the parties’ Rule 11(c)(1)(C)
agreement, or in the alternative, that enforcing the plea agreement violated established
contract principles. “We review the court’s legal conclusion[s] de novo.” United
States v. Scurlark, 560 F.3d 839, 841 (8th Cir. 2009). Likewise, “[w]e review de novo
issues pertaining to the interpretation and enforcement of a plea agreement.” United
States v. Thompson, 403 F.3d 1037, 1039 (8th Cir. 2005).

      Ritchison concedes that we have not previously considered “the viability of an
11(c)(1)(C) plea agreement after a sentence [has been] vacated under § 2255.”
Ritchison contends, however, that under our case law, “[§] 2255 affords the court
broad and flexible power in correcting invalid convictions or sentences.” Gardiner v.
United States, 114 F.3d 734, 736 (8th Cir. 1997); see also United States v. Harrison,
113 F.3d 135, 137 (8th Cir. 1997) (“The statute gives district courts broad and flexible
remedial authority to resentence a defendant and to correct the sentence as
appropriate.”). He points out that in prior cases, we have held that revisiting the entire
sentence was an acceptable option under § 2255. Gardiner, 114 F.3d at 736; Harrison,
113 F.3d at 137. Ritchison urges us to “reopen[] all options for the district court on
resentencing,” even when the parties have entered into a Rule 11(c)(1)(C) plea
agreement.



                                           -4-
       But Ritchison relies on cases where the district court was faced with
resentencing a defendant who had been sentenced based on multiple convictions that
were interdependent. Gardiner, 114 F.3d at 736 (“[T]he only reason resentencing is
even at issue . . . is because the § 924(c) sentences were intertwined with the drug
trafficking sentences in the original proceedings.”); Harrison, 113 F.3d at 137–38
(§ 924(c) conviction and drug conviction were interdependent for purposes of
sentencing, and thus “the terms of imprisonment imposed on the gun and drug
convictions constitute a ‘sentence’ within the meaning of § 2255”). When the
sentence was a package, based on multiple counts, we determined that vacating one
conviction without resentencing on the others “would be inconsistent with both the
Guidelines and with § 2255, which directs the courts to ‘correct the sentence as may
appear appropriate.’” Gardiner, 114 F.3d at 736.

        In contrast, the parties here entered a binding plea agreement on one count of
conviction. Ritchison is correct that there is nothing in § 2255 that requires a court
to enforce a Rule 11(c)(1)(C) plea agreement upon resentencing, but that does not
mean the nature of the parties’ original agreement is irrelevant. “A plea agreement
under Rule 11(c)(1)(C), like all plea agreements, is binding on both the government
and the defendant, but Rule 11(c)(1)(C) plea agreements are unique in that they are
also binding on the court after the court accepts the agreement.” United States v.
Kling, 516 F.3d 702, 704 (8th Cir. 2008). A district court is not required to accept this
type of agreement but once the court does accept the agreement, “there is no provision
in the rules that allows it to reject or modify the agreement,” absent fraud on the court.
United States v. Olesen, 920 F.2d 538, 540–41 (8th Cir. 1990).5 The parties agree that
the district court accepted the agreement, which included the alternative sentences
stipulated to by the parties; no one alleges fraud. Under these circumstances, an
appropriate correction to the sentence was to enforce the parties’ binding agreement,

      5
       The plea agreement discussed in Olesen cited Rule 11(e)(1)(C), the
predecessor to Rule 11(c)(1)(C); both rules contain similar language. See Scurlark,
560 F.3d at 841 n.3.

                                           -5-
which specifically contemplated the possibility that Ritchison’s criminal history might
not trigger the enhanced penalties of the ACCA. The district court did not err in
imposing the agreed-upon sentence.

      In the alternative, Ritchison argues the plea agreement was negotiated based on
a mutual mistake regarding the validity of the ACCA’s residual clause. According to
Ritchison, this made the plea agreement voidable, and the district court erred by
enforcing a voidable contract. The government counters that there was no
mistake—both parties recognized uncertainty as to whether 18 U.S.C. § 924(e)(1)
would apply and provided for that eventuality in the plea agreement.

       “Where a plea agreement has been accepted by the court, we generally interpret
the meaning of the terms in the agreement according to basic principles of contract
law.” United States v. Swisshelm, 848 F.3d 1157, 1159 (8th Cir. 2017) (quoting
United States v. Mosley, 505 F.3d 804, 808 (8th Cir. 2007)). This is because “[p]lea
agreements are like contracts,” and so “contract principles provide a useful means by
which to analyze the[ir] enforceability.” Olesen, 920 F.2d at 541–42. We also
recognize, however, that plea agreements “are not contracts, and therefore contract
doctrines do not always apply to them.” Id. at 541. One contract principle we have
declined to extend to the plea agreement context is the doctrine of mutual mistake.
Id. at 542 (not allowing court to revisit accepted plea agreement due to a mutual
mistake and recognizing that “[e]ven though the contract law analogy may seem to
invite such revisitations, they are simply not allowed”); see also United States v.
Taylor, 258 F.3d 815, 817 n.1 (8th Cir. 2001) (noting, in a § 2255 appeal, that “we
have held that the doctrine of mutual mistake is not applicable in the context of plea
agreements,” citing Olesen, 920 F.2d at 542). Even if the parties’ binding agreement
was based in part on a mutual mistake—an issue on which we take no position—the
district court did not err in enforcing it. See Olesen, 920 F.2d at 541–42.




                                         -6-
       Finally, Ritchison argues that imposing the stipulated 10-year sentence, rather
than a sentence within the advisory Guidelines range, resulted in a sentence “greater
than necessary” to fulfill federal sentencing goals. See 18 U.S.C. § 3553(a). “When
we review the imposition of sentences, whether inside or outside the Guidelines range,
we apply a deferential abuse-of-discretion standard.” United States v. Godfrey, 863
F.3d 1088, 1094 (8th Cir. 2017) (quoting United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc)).

       Ritchison complains that because the district court thought it was bound by the
stipulated sentence in the plea agreement, it failed to adequately consider his
postsentencing rehabilitation at his resentencing. But as we have explained, the
district court did not err when imposing the agreed-upon sentence. In any event, the
district court did commend Ritchison for taking advantage of prison programs and
“staying out of trouble” while in custody. However, the court further explained:

      Mr. Ritchison does have a very lengthy, very serious criminal history.
      As we all know, there are only six categories of criminal history set out
      in the sentencing guidelines. So someone who falls into criminal history
      category VI can keep accumulating points through crime after crime
      after crime and still simply be in category VI. It just doesn’t go any
      higher than that. And Mr. Ritchison has a criminal history that involves
      points and crimes that go well beyond the minimum amount needed to
      fall into criminal history category VI. The fact that the Johnson decision
      came down and certain crimes are no longer considered crimes of
      violence for purposes of placing someone in the Armed Career Criminal
      Act category doesn’t mean that those crimes didn’t happen or that they
      weren’t serious crimes. They are simply not categorized in the same way
      for purposes of applying the Armed Career Criminal Act enhancement.

District courts enjoy “wide latitude to weigh the § 3553(a) factors in each case and
assign some factors greater weight than others in determining an appropriate
sentence.” United States v. Meadows, 866 F.3d 913, 920 (8th Cir. 2017) (quoting
United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014)). We see no abuse of

                                         -7-
discretion in how the district court, in light of the stipulated sentence, took into
consideration the sentencing factors in this case.

                                  III. Conclusion

      We affirm the judgment of the district court.
                      ______________________________




                                        -8-